Citation Nr: 0521575	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  04-01 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for service-
connected fracture of the left medial malleolus with 
degenerative arthritis with a history of fracture of the left 
distal fibula and tibia, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel
INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

Procedural history

The veteran served on active duty from August 1975 to August 
1978.

The veteran was granted service connection for residuals of a 
fracture of the left lower shaft fibula and tibia with screw 
fixation and medial malleolus in a November 1978 rating 
decision; a 30 percent disability rating was awarded.  
Subsequent to scheduled periodic VA examinations, the RO 
reduced the veteran's service-connected disability to 20 
percent disabling in a January 1981 rating decision and 10 
percent disabling in a September 1983 rating decision.

In April 2002, the RO received the veteran's claim for an 
increased rating for his service-connected left ankle 
disability.  In an August 2002 rating decision, the RO denied 
the claim.  The veteran filed a notice of disagreement with 
the decision and requested review by a Decision Review 
Officer (DRO).  After conducting a de novo review, the DRO 
increased the veteran's service-connected fracture of the 
left medial malleolus with degenerative arthritis with a 
history of fracture of the left distal fibula and tibia to 20 
percent disabling in a November 2003 decision.  The veteran 
continued to express his disagreement with that rating.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated].  

The veteran testified before the undersigned Acting Veterans 
Law Judge in regards to the above issue at a personal 
hearing, held by means of video teleconferencing, in May 
2005.  The transcript of the hearing is associated with the 
veteran's VA claims folder.


FINDINGS OF FACT

1.  The veteran's left ankle disability is currently 
manifested by deformity of the tibia and fibula and loss of 
range of motion of the left ankle.

2.  The evidence does not show that the veteran's left ankle 
disability is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the 
service-connected fracture of the left medial malleolus with 
degenerative arthritis with a history of fracture of the left 
distal fibula and tibia have been met.  38 U.S.C.A. § 1155 
(West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2004).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his left ankle disability should be 
rated higher than its currently assigned 20 percent rating.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
issue and render a decision.



The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the November 2003 statement of the case (SOC) and 
the March 2004 supplemental statement of the case (SSOC) of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  An 
additional SSOC in June 2004 noted the particular 
deficiencies in the evidence with respect to his claim.

More significantly, a letter was sent to the veteran in June 
2002 which was specifically intended to address the 
requirements of the VCAA.  The letter detailed the 
evidentiary requirements of an increased rating claim.  
Specifically, the letter stated: "To establish entitlement 
for an increase [sic] evaluation in your service-connected 
compensation benefits, the evidence must show the disability 
of a left ankle condition has increased in severity.  This 
can be shown by medical evidence or other evidence showing 
you have persistent or recurrent symptoms of disability."  

Thus, the June 2002 letter, along with the November 2003 SOC 
and March 2004 and June 2004 SSOCs, not only notified the 
veteran of the evidence already of record, but also notified 
him specifically of the additional evidence that was needed 
in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  The June 2002 
letter informed the veteran that VA would help him get such 
things as "medical records, employment records, or records 
from other Federal agencies."  The June 2002 letter also 
indicated that VA would assist the veteran by providing a 
medical examination or getting a medical opinion if necessary 
to make a decision on his claim.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The June 2002 letter informed the veteran that records from 
Dr. K., Crittenton Hospital and Concentra Medical Center had 
been received.  The letter further asked the veteran to 
"Complete, sign and return the enclosed VA Form 21-4142, 
'Authorization for Release of Information,' for any non VA 
medical center. . . . Or you may get these records yourself 
and send them to us."  Additionally, the June 2002 letter 
emphasized: "It's still your responsibility to support your 
claim with appropriate evidence."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The June 2002 letter requested: "Tell 
us about any additional information or evidence you want us 
to try and get for you."  The Board believes that this 
request complies with the requirements of 38 C.F.R. 
§ 3.159(b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

The Board finds that the June 2002 letter properly notified 
the veteran of the information, and medical or lay evidence, 
not previously provided to VA that is necessary to 
substantiate the claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Even though the letter requested a 
response within 60 days, it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  The one year period has since elapsed.  

The Board notes that the fact that the veteran's claim was 
first adjudicated by the RO in August 2002, prior to the 
expiration of the one-year period following the June 2002 
notification letter, does not render the RO's notice invalid 
or inadequate.  The Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) [to 
be codified at 38 U.S.C. §  ____], made effective from 
November 9, 2000, specifically addresses this matter and 
provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit VA from making a decision on a 
claim before the expiration of the one-year period referred 
to in that subsection.

Review of the record reveals that the veteran was provided 
complete notice of the VCAA prior to adjudication of his 
claim, which was by rating decision in August 2002.  
Therefore, there is no prejudice to the veteran in proceeding 
to consider his claim on the merits.  Cf. Bernard v. Brown, 4 
Vet. App. 384 (1993).  Thus, any VCAA notice deficiency has 
been rectified.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005) that timing 
errors do not have the natural effect of producing prejudice 
and, therefore, prejudice must be pled as to it.  In 
Mayfield, the timing-of-notice error was found to be 
sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  The veteran has pointed to no 
prejudice resulting from the timing of VA's notice. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The Board has obtained the veteran's 
private treatment records.  The veteran was provided a VA 
medical examination in July 2002, the results of which will 
be referred to below.  The report of the medical examination 
reflects that the examiner recorded the veteran's past 
medical history, noted his current complaints, conducted a 
physical examination and rendered appropriate diagnoses and 
opinions.  An addendum to the VA examination was added by the 
examiner in October 2003.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2004).  The veteran presented personal 
testimony via video teleconferencing to the undersigned 
Acting Veterans Law Judge in a May 2005 hearing.  The veteran 
has not indicated any additional evidence that is pertinent 
to his claim.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

The veteran's service-connected connected fracture of the 
left medial malleolus with degenerative arthritis with a 
history of fracture of the left distal fibula and tibia is 
currently rated under 38 C.F.R. 4.71a, Diagnostic Code 5271 
(2004) [ankle, limited motion of].

Under Diagnostic Code 5271 [ankle, limited motion of], marked 
limitation of motion in the ankle warrants a 20 percent 
disability rating, and moderate limitation of motion in the 
ankle warrants a 10 percent disability rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2004).

Normal range of motion for the ankle is defined as follows: 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  
See 38 C.F.R. § 4.71, Plate II (2004).

The Board observes that the words "moderate" and "marked" are 
not defined in the VA Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2004).  The Board observes in 
passing that "moderate" is defined as "of average or medium 
quality, amount, scope, range, etc."  Webster's New World 
Dictionary, Third College Edition (1988) 871.  "Marked" is 
defined as "noticeable; obvious; appreciable; distinct; 
conspicuous." Id. at 828.   

Under Diagnostic Code 5262 [tibia and fibula, impairment of], 
a 20 percent rating is assigned where malunion of the tibia 
and fibula of either lower extremity results in moderate knee 
or ankle disability.  A 30 percent disability rating is 
assigned where there is marked knee or ankle disability.  A 
40 percent disability rating is provided for nonunion of the 
tibia and fibula with loose motion and requiring a brace. 
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2004).

The remaining diagnostic codes pertaining to the ankle 
involve malunion of the os calcis or astragalus or ankylosis 
of the joint, none of which is present in this case.

Rating musculoskeletal disabilities 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2004).

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2004); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, the Court has held that, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

A review of the claims folder shows that the veteran 
fractured the lower shaft of the left tibia, fibula and 
medial malleolus in December 1977, requiring him to undergo 
an open reduction with screw fixation.  As has been noted in 
the Introduction above, the RO granted service connection for 
residuals of a fracture of the lower shaft of the fibula and 
tibia with screw fixation and medial malleolus in November 
1978; a 30 percent disability rating was assigned.  In 
January 1981 and September 1983 rating decision, the 
veteran's service-connected disabling was decreased to 20 and 
10 percent disabling, respectively.  The veteran filed the 
present claim for an increased rating in April 2002, which 
was denied in an August 2002 rating decision.  The veteran 
initiated the present appeal.  The RO granted an increased 
disability rating in a November 2003 DRO decision; a 20 
percent disability rating was assigned at the time.

Pertinent evidence obtained in connection with the present 
appeal consists of the veteran's July 2003 VA examination and 
October 2003 addendum, private treatment records and the 
veteran's own statements.

February 2002 X-rays of the left tibia/fibula and left ankle 
from the Crittenton Hospital indicated "deformities of the 
distal tibia and fibula likely related to prior trauma."

The veteran presented for a VA joints examination in July 
2002 complaining of spasm and pain in the left ankle.  He 
reported physical therapy and exercise in the past, and 
presented with hard support for relief.  He reported periodic 
use of crutches.  Physical examination of the left ankle and 
leg revealed no deformity or swelling.  Alignment was normal.  
Two scars, well-healed and nontender, were noted.  The 
calcaneum was in normal shape and without any deformity or 
tenderness.  Range of motion of the left ankle was as 
follows: extension (or plantar flexion) to 5 degrees, flexion 
(or dorsiflexion) to 20 degrees, inversion to 15 degrees and 
eversion to 5 degrees.  Ankle pulse was palpable.  X-rays of 
the left leg were normal.  X-rays of the left ankle revealed 
a fracture of the distal fibula in satisfactory position, 
healed and no evidence of any residual fracture of the medial 
malleolus.  Calcaneum looked normal.  The diagnosis was 
history of injury to the left leg and ankle in the past.  The 
examiner further indicated that "there is evidence of 
residual of the fractured fibula, distal part."  

Private records from S.V.N., D.O. show a diagnosis of left 
foot plantar fascitis in June 2002 and left ankle tendonitis 
in August 2003

In an October 2003 addendum, the July 2002 VA examiner opined 
that the veteran's left ankle limitation of motion was due to 
the severe fracture of the left ankle.  He also indicated 
that the left foot plantar fasciitis was not due to the left 
ankle fracture from service.  

In an October 2003 statement, S.V.N. indicated the veteran 
had "loss of dorsiflexion" and that he "plantar flexed 
approximately 5 degrees."  S.V.N. also indicated that the 
veteran had left ankle synostosis that further limited the 
range of motion in the ankle and caused stiffness.  S.V.N. 
stated that the veteran had no arthritis of the left ankle 
but his limitation of range of motion in the left ankle was 
marked.  

In a treatment record dated in November 2003, A.S.C., D.P.M., 
examined the veteran's left ankle and found some moderate 
tenderness upon palpation.  Dorsiflexion of the left ankle 
was to 25 degrees with evidence of pain.  Assessment was 
tarsal coalition and degenerative arthritis of the left ankle 
post trauma.  A.S.C. further commented that there was some 
crepitus upon range of motion and some evidence of muscle 
spasm.  

An X-ray of the left ankle completed by J.B., M.D., in April 
2005 showed "deformity of the distal left tibia and fibula 
that have appearance of remote healed trauma."  There were 
degenerative changes of the medial malleolus.

An evaluation of the veteran by A.M., M.D., completed in May 
2005 evidenced malunion of the tibia and fibula and marked 
loss of range of motion in the left ankle.

The veteran presented testimony to the undersigned in May 
2005 at a personal hearing held by means of video 
teleconferencing.  The veteran indicated that he gets muscle 
spasms in the left ankle upon ambulation and had difficulty 
with weight-bearing.  He also testified that he has twice 
fallen due to his left ankle problems and that his left ankle 
was ankylosed.  He waived initial RO consideration of any 
additional evidence he submitted directly to the Board.  See 
38 C.F.R. § 20.1304 (2004).  

Analysis

The veteran seeks an increased disability rating for his 
service-connected left ankle disability, which is currently 
rated 20 percent disabling under Diagnostic Code 5271.  

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to left ankle 
disability, the veteran has medical evidence of left plantar 
fasciitis.  
In this case, the Board finds that medical evidence of record 
makes it clear that the left plantar fasciitis are not due to 
the service-connected left ankle disability.  Moreover, the 
medical evidence, which is discussed below, adequately 
distinguishes between the symptomatology associated with the 
veteran's back sprain and his neurological problems.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) [the Board is 
precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so].

The medical evidence indicates that the pertinent diagnosis 
is fracture of the left medial malleolus with degenerative 
arthritis with a history of fracture of the left distal 
fibula and tibia.  No foot problems have been medically 
identified as being related to the service connected left 
ankle disability.  Indeed, the VA examiner specifically found 
in his October 2003 addendum that the veteran's left foot 
plantar fasciitis was not related to his service-connected 
left ankle disability.  

There is no competent medical evidence to the contrary.  To 
the extent that the veteran and his representative might 
attempt to attribute the veteran's left foot problem to his 
service-connected left ankle disability, their lay opinions 
are entitled to no weight of probative value.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

Based on the VA examiner's October 2003 opinion, the Board 
feels the service-connected symptomatology is limited to the 
veteran's left ankle.  The Board therefore will not include 
the left foot symptoms as part of its consideration of the 
service-connected left ankle disability.  



Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board has considered the potential application of other 
diagnostic codes pertaining to the ankle and finds that, in 
light of the anatomical localization and symptomatology 
reported by the veteran, Diagnostic Code 5262 [tibia and 
fibula, impairment of] is the most appropriate diagnostic 
code by which to evaluate his left ankle disability.  The 
February 2002 X-ray showed deformity of the tibia and fibula, 
which is confirmed by the April 2005 X-ray and Dr. A.M.'s 
findings in May 2005.  

Although the April 2005 X-ray showed degenerative changes in 
the medial malleolus, there is no objective evidence of 
arthritis in the left ankle joint, ankylosis or malunion of 
the os calcis or astragalus.  

The Board notes that the veteran has testified that he has 
ankylosis of the left ankle; however, such has never been 
demonstrated on objective examination.  It is well 
established that lay persons, such as the veteran, are not 
competent to comment on medical matters such as diagnosis.  
See Espiritu, supra; see also 38 C.F.R. § 3.159 (a)(1), 
supra.  

Therefore, the Board finds that since the veteran has 
compensable limitation of motion in the right ankle and 
evidence of malunion of the tibia and fibula, he shall be 
rated under Diagnostic Code 5262.

Schedular rating

The veteran's service-connected left ankle disability is 
currently rated 20 percent disabling.  
As discussed in the law and regulations section above, to 
warrant a 30 percent disability rating under Diagnostic Code 
5262, the evidence must show malunion of the tibia and fibula 
with marked ankle disability

As discussed above, recent X-rays evidence malunion of the 
tibia and fibula.  Moreover, the evidence indicates that the 
veteran's loss of motion in the left ankle amounts to a 
"marked" disability.  Range of motion testing in the left 
ankle over the years shows almost a complete loss of plantar 
flexion and some loss of dorsiflexion.  Also, the veteran has 
evidenced some crepitation and muscle spasm with ankle 
motion.  The veteran has difficulty climbing stairs and 
ambulation.  Use of hard support was noted during the July 
2002 VA examination, and the veteran reported occasional use 
of crutches.  Certainly, this amounts to a "marked" or 
"noticeable" disability of the left ankle.
 
Accordingly, the criteria of a 30 percent disability rating 
for service-connected left medial malleolus with degenerative 
arthritis with a history of fracture of the left distal 
fibula and tibia have been met.

There is no evidence of nonunion of the tibia and fibula.  
Therefore, a higher rating of 40 percent under Diagnostic 
Code 5262 is not warranted.

DeLuca considerations

The Board notes that because the veteran is in receipt of a 
rating greater than the highest schedular evaluation for 
limitation of motion of the ankle, and a higher rating 
requires ankylosis, the provisions of 38 C.R.R. §§ 4.40, 4.45 
are not for application.  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997). 

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2004), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

The November 2003 SOC included recitation of the regulation 
for an extraschedular rating and subsequently considered the 
applicability of such to the veteran's claim.  The Board 
will, accordingly, consider the provisions of 38 C.F.R. 
3.321(b)(1) (2004) in connection with the issue on appeal.  
See VAOPGCPREC 6-96 (August 16, 1996); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's left ankle disability.  The veteran's treating 
physicians and the VA examiner did not indicate that the 
veteran's left ankle disability is in any way out of the 
ordinary clinically.  Nor has the veteran been hospitalized 
for his service-connected left ankle disability, either in 
the recent or remote past. 

With respect to interference with employment, the veteran 
indicated he was employed at the time of the July 2002 VA 
examination.  There is no indication in the evidence that the 
veteran's left ankle disability would markedly interfere with 
his ability to work beyond the level which is contemplated by 
the 30 percent rating now assigned by the Board.  See Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

Accordingly, a referral for extraschedular evaluation is not 
warranted in this case.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a 30 percent disability rating is 
appropriate.  The benefit sought on appeal is allowed.  


ORDER

Entitlement to an increased evaluation of 30 percent for 
fracture of the left medial malleolus with degenerative 
arthritis with a history of fracture of the left distal 
fibula and tibia is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.




	                        
____________________________________________
	JOHN Z. JONES
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


